      Case 1:19-cv-08962-LJL Document 24 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    x
                                                    :
 BENJIMAN HOLMES,
                                                    :
                                      Plaintiff,
                                                    : ORDER
                   - against -                          No. 19 CV 8962 (LJL)
                                                    :
 THE CITY OF NEW YORK et al.,
                                                    :
                                      Defendants.
                                                    :
                                                    x



              WHEREAS the parties appeared telephonically for an initial pre-trial

conference on August 27, 2020; and

              WHEREAS Defendant City of New York indicated its intention to file a

motion to dismiss the Amended Complaint pursuant to FRCP 12(c);

              NOW, THEREFORE, IT IS HEREBY ORDERED that:
       1) The parties shall brief Defendant’s forthcoming motion to dismiss according
          to the following schedule
            a. Defendant shall file its motion to dismiss the Amended Complaint on or
                before October 12, 2020;
            b. Plaintiff shall file his opposition to Defendant’s motion to dismiss on or
                before December 11, 2020.
            c. Defendant shall file its Reply on or before January 1, 2021.
       2) Discovery in this matter is stayed pending the resolution of Defendant’s
          forthcoming motion to dismiss.
     Case 1:19-cv-08962-LJL Document 24 Filed 08/28/20 Page 2 of 2




        August 28
Dated: _____________, 2020               _____________________________
       New York, NY                            Hon. Lewis J. Liman
                                            United States District Judge




                                   2
